
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.19(d)


IRS MODEL 401(a)(9) AMENDMENT
TO THE
JETBLUE AIRWAYS RETIREMENT PLAN


        JetBlue Airways Corporation (the "Employer"), having heretofore adopted
the JetBlue Airways Retirement Plan, as amended and restated (the "Plan"),
pursuant to Section 8.1(a) of the Plan relating to amendments thereto, hereby
amends the Plan as of December 31, 2003, for the purpose of adopting the model
amendment published by the IRS in Rev. Proc. 2002-29 relating to the final and
temporary regulations governing required minimum distributions under Code §
401(a)(9).

        The Plan is hereby amended by inserting a new Article, to be designated
Article XI, immediately following Article X, as follows:


ARTICLE XI

MINIMUM DISTRIBUTION REQUIREMENTS


11.1GENERAL RULES

        11.1.1.     Effective Date.    The provisions of this Article will apply
for purposes of determining required minimum distributions for calendar years
beginning with the 2003 calendar year.

        11.1.2.     Coordination with Minimum Distribution Requirements
Previously in Effect.    Required minimum distributions for 2002 will be
determined under the provisions of the Plan in effect prior to the effective
date of this Article.

        11.1.3.     Precedence.    The requirements of this Article will take
precedence over any inconsistent provisions of the Plan.

        11.1.4.     Requirements of Treasury Regulations Incorporated.    All
distributions required under this Article will be determined and made in
accordance with the Treasury regulations under Code § 401(a)(9).

11.2TIME AND MANNER OF DISTRIBUTION

        11.2.1.     Required Beginning Date.    The Participant's entire
interest will be distributed, or begin to be distributed, to the Participant no
later than the Participant's required beginning date.

        11.2.2.     Death of Participant Before Distributions Begin.    If the
Participant dies before distributions begin, the Participant's entire interest
will be distributed, or begin to be distributed, no later than as follows:

        (a)   If the Participant's surviving spouse is the Participant's sole
designated Beneficiary, distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 701/2, if later.

        (b)   If the Participant's surviving spouse is not the Participant's
sole designated Beneficiary, distributions to the designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

        (c)   If there is no designated Beneficiary as of September 30 of the
year following the year of the Participant's death, the Participant's entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant's death.

        (d)   If the Participant's surviving spouse is the Participant's sole
designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this section 11.2.2, other
than section 11.2.2(a), will apply as if the surviving spouse were the
Participant.

--------------------------------------------------------------------------------






For purposes of this section 11.2.2 and section 11.4, unless section 11.2.2(d)
applies, distributions are considered to begin on the Participant's required
beginning date. If section 11.2.2(d) applies, distributions are considered to
begin on the date distributions are required to begin to the surviving spouse
under section 11.2.2(a). If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant's required beginning date (or to the Participant's surviving spouse
before the date distributions are required to begin to the surviving spouse
under section 11.2.2(a)), the date distributions are considered to begin is the
date distributions actually commence.

        11.2.3.     Forms of Distribution.    Unless the Participant's interest
is distributed in the form of an annuity purchased from an insurance company or
in a single sum on or before the required beginning date, as of the first
distribution calendar year distributions will be made in accordance with
sections 11.3 and 11.4 of this Article. If the Participant's interest is
distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
Code § 401(a)(9) and the Treasury regulations.

11.3REQUIRED MINIMUM DISTRIBUTIONS DURING PARTICIPANT'S
LIFETIME

        11.3.1.     Amount of Required Minimum Distribution For Each
Distribution Calendar Year.    During the Participant's lifetime, the minimum
amount that will be distributed for each distribution calendar year is the
lesser of:

        (a)   the quotient obtained by dividing the Participant's account
balance by the distribution period in the Uniform Lifetime Table set forth in
section 1.401(a)(9)-9 of the Treasury regulations, using the Participant's age
as of the Participant's birthday in the distribution calendar year; or

        (b)   if the Participant's sole designated Beneficiary for the
distribution calendar year is the Participant's spouse, the quotient obtained by
dividing the Participant's account balance by the number in the Joint and Last
Survivor Table set forth in section 1.401(a)(9)-9 of the Treasury regulations,
using the Participant's and spouse's attained ages as of the Participant's and
spouse's birthdays in the distribution calendar year.

        11.3.2.     Lifetime Required Minimum Distributions Continue Through
Year of Participant's Death.    Required minimum distributions will be
determined under this section 11.3 beginning with the first distribution
calendar year and up to and including the distribution calendar year that
includes the Participant's date of death.

11.4REQUIRED MINIMUM DISTRIBUTIONS AFTER PARTICIPANT'S DEATH

        11.4.1.     Death On or After Date Distributions Begin.

        (a)   Participant Survived by Designated Beneficiary. If the Participant
dies on or after the date distributions begin and there is a designated
Beneficiary, the minimum amount that will be distributed for each distribution
calendar year after the year of the Participant's death is the quotient obtained
by dividing the Participant's account balance by the longer of the remaining
life expectancy of the Participant or the remaining life expectancy of the
Participant's designated Beneficiary, determined as follows:

        (1)   The Participant's remaining life expectancy is calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

        (2)   If the Participant's surviving spouse is the Participant's sole
designated Beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant's death using the surviving spouse's age as of the spouse's birthday
in that year. For distribution calendar years after the year of the surviving
spouse's death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse's birthday in
the calendar year of the spouse's death, reduced by one for each subsequent
calendar year.

--------------------------------------------------------------------------------






        (3)   If the Participant's surviving spouse is not the Participant's
sole designated Beneficiary, the designated Beneficiary's remaining life
expectancy is calculated using the age of the Beneficiary in the year following
the year of the Participant's death, reduced by one for each subsequent year.

        (b)   No Designated Beneficiary. If the Participant dies on or after the
date distributions begin and there is no designated Beneficiary as of
September 30 of the year after the year of the Participant's death, the minimum
amount that will be distributed for each distribution calendar year after the
year of the Participant's death is the quotient obtained by dividing the
Participant's account balance by the Participant's remaining life expectancy
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.

        11.4.2.     Death Before Date Distributions Begin.

        (a)   Participant Survived by Designated Beneficiary. Except as provided
in the adoption agreement, if the Participant dies before the date distributions
begin and there is a designated Beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
account balance by the remaining life expectancy of the Participant's designated
Beneficiary, determined as provided in section 11.4.1.

        (b)   No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.

        (c)   Death of Surviving Spouse Before Distributions to Surviving Spouse
Are Required to Begin. If the Participant dies before the date distributions
begin, the Participant's surviving spouse is the Participant's sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under section 11.2.2(a), this section 11.4.2 will
apply as if the surviving spouse were the Participant.

11.5DEFINITIONS

        11.5.1.     Designated Beneficiary.    The individual who is designated
as the Beneficiary under section 6.2 of the Plan and is the designated
Beneficiary under Code § 401(a)(9) and section 1.401(a)(9)-1, Q&A-4, of the
Treasury regulations.

        11.5.2.     Distribution calendar year.    A calendar year for which a
minimum distribution is required. For distributions beginning before the
Participant's death, the first distribution calendar year is the calendar year
immediately preceding the calendar year which contains the Participant's
required beginning date. For distributions beginning after the Participant's
death, the first distribution calendar year is the calendar year in which
distributions are required to begin under section 11.2.2. The required minimum
distribution for the Participant's first distribution calendar year will be made
on or before the Participant's required beginning date. The required minimum
distribution for other distribution calendar years, including the required
minimum distribution for the distribution calendar year in which the
Participant's required beginning date occurs, will be made on or before
December 31 of that distribution calendar year.

        11.5.3.     Life expectancy.    Life expectancy as computed by use of
the Single Life Table in section 1.401(a)(9)-9 of the Treasury regulations.

        11.5.4.     Participant's account balance.    The account balance as of
the last valuation date in the calendar year immediately preceding the
distribution calendar year (valuation calendar year) increased by the amount of
any contributions made and allocated or forfeitures allocated to the account
balance as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

--------------------------------------------------------------------------------




        11.5.5.     Required beginning date.    The date specified in
section 6.5(d)(1) of the Plan.

    JETBLUE AIRWAYS CORPORATION
 
 
By:
/s/  VINCENT STABILE      

--------------------------------------------------------------------------------

Name:    Vincent Stabile
Title:  V.P. People

--------------------------------------------------------------------------------





QuickLinks


IRS MODEL 401(a)(9) AMENDMENT TO THE JETBLUE AIRWAYS RETIREMENT PLAN
ARTICLE XI MINIMUM DISTRIBUTION REQUIREMENTS
